DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on June 04, 2021 in which claims 1-25 are presented for examination; of which claims 1-3, 6, 11-13, 16, 21 were amended; claim 22-25 was newly added.

Allowable Subject Matter
Claims 1-25 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to a centralized radio access network (C-RAN) used to implement base station functionality for providing wireless service to user equipment (UE). The closest prior art of record, Eyuboglu et al. US Publication No. 2017-0135121 and FAN CHENGFA et al. WO 2007-076621 A1, disclose similar methodology. However, the closest prior art of record failed to show “wireless service comprising: a baseband unit; and at least one radio point; wherein the radio point is associated with at least one antenna and, wherein the radio point is communicatively coupled to the baseband unit using a front-haul switched Ethernet network comprising one or more switches and having an associated topology; wherein the baseband unit and the of radio point are configured to implement a base station in order to provide wireless service to a plurality of user equipment (UEs) using a cell; wherein the baseband unit is communicatively coupled to a core network of a wireless service provider; wherein the system further comprises circuitry that is configured to automatically configure the front-haul switched Ethernet network by doing the following: automatically discovering the topology of the front-haul switched Ethernet network; automatically configuring the one or more switches in the front-haul switched Ethernet network; and automatically verifying the configuration of the one or more switches in the front-haul switched Ethernet network”. These claimed features being present in the independent claim 1 and in conjunction with all the other claimed limitations render claim 1 allowable over the prior art of record.

As per claims 2-10 and 21-23, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, they are allowable for the same reason set forth in paragraph above.

The closest prior art of record, Eyuboglu et al. US Publication No. 2017-0135121 and FAN CHENGFA et al. WO 2007-076621 A1, disclose similar methodology. However, the closest prior art of record failed to show “method for automatically configuring a front-haul switched Ethernet network for a system comprising a baseband unit and at least one radio point, wherein each of the radio point is associated with at least one antenna and remotely located from the baseband unit. wherein the plurality of radio point is communicatively coupled to the baseband unit using the front-haul switched Ethernet network, the front-haul switched Ethernet network comprising one or more switches and having an associated topology, wherein the baseband unit and the plurality of radio point are configured to implement a base station in order to provide wireless service to a plurality of user equipment (UEs) using a cell, wherein the baseband unit is communicatively coupled to a core network of a wireless service provider, the method comprising: automatically discovering the topology of the front-haul switched Ethernet network; automatically configuring the one or more switches in the front-haul switched Ethernet network; and automatically verifying the configuration of the one or more switches in the front-haul switched Ethernet network”. These claimed features being present in the independent claim 11 and in conjunction with all the other claimed limitations render claim 11 allowable over the prior art of record.

As per claims 12-20 and 24-25 these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 11. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
June 15, 2021